United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 16-3693
                   ___________________________

                            Leonard Stelmaszek

                   lllllllllllllllllllll Plaintiff - Appellant

                                       v.

                        Omaha World Herald Co.

                  lllllllllllllllllllll Defendant - Appellee

                     Federal Bureau of Investigation

                        lllllllllllllllllllll Defendant

                               Rick Whiteley

                  lllllllllllllllllllll Defendant - Appellee
                                 ____________

                Appeal from United States District Court
                  for the District of Nebraska - Omaha
                             ____________

                         Submitted: May 31, 2017
                           Filed: June 2, 2017
                              [Unpublished]
                             ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________
PER CURIAM.

       Leonard Stelmaszek appeals the district court’s1 adverse grant of summary
judgment in his action claiming employment-related discrimination and retaliation.
Having reviewed the record and the parties’ arguments on appeal, we agree with the
district court’s reasoning and conclude that summary judgment was properly granted,
see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review); and that
the district court did not abuse its discretion in denying the motion for a new trial, see
United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933 (8th Cir. 2006)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                           -2-